PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $539.58 for 15,640 driver’s license cards delivered to respondent.
Respondent admits the validity of the claim as evidenced by correspondence from the Commissioner of the Department of Motor Vehicles.
As there were sufficient funds remaining in respondent’s appropriation for the fiscal year in question from which the claim could have been paid, the Court hereby makes an award to the claimant in the amount requested.
Award of $539.58.